      Case 1:20-cv-00010-TBM-RPM Document 21 Filed 03/05/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              SOUTHERN DIVISION

JEFFERY RAMSEY                                                                 PETITIONER

v.                                               CIVIL ACTION NO. 1:20-CV-10-TBM-RPM

RON KING                                                                     RESPONDENT

                                     FINAL JUDGMENT

       This matter is before the Court on submission of the Report and Recommendation [19]

entered by United States Magistrate Judge Robert P. Myers, Jr., on January 8, 2021. The Court,

having adopted the Report and Recommendation as the finding of this Court by Order entered this

same day, finds that this matter should be dismissed.

       IT IS ORDERED AND ADJUDGED that this matter be, and is hereby, DISMISSED

WITH PREJUDICE.

       THIS, the 5th day of March, 2021.


                                                        ____________________________
                                                        TAYLOR B. McNEEL
                                                        UNITED STATES DISTRICT JUDGE
